  Case 20-10324       Doc 79     Filed 04/27/20 Entered 04/27/20 11:27:21             Desc Main
                                   Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                                       FOR THE
                             DISTRICT OF MASSACHUSETTS



In re:                                                       Case No. 20-10324 JEB

Barry Wisner Chapin                                          Chapter 7

         Debtor


                                 CERTIFICATE OF SERVICE

       I, Kevin W. Gaughen, Jr., state that on April 27, 2020, I electronically filed the attached
Notice of Telephonic Hearing with the United States Bankruptcy Court for the District of
Massachusetts using the CM/ECF system. I served the attached document on the following
CM/ECF participants:

David G. Baker, Esq. for the Debtor
John Fitzgerald, Assistant US Trustee
Harold B. Murphy, Esq.
Kathleen Cruickshank, Esq.
Christopher M. Condon, Esq.
Richard B. Reiling, Esq.
Dean Lennon, Esq.
Richard T. Mulligan, Esq.
Elizabeth Dailey, Esq.
Reneau J. Longoria, Esq.
Ellen A. Shapiro, Esq.

I further certify that, I will mail on this date by first class mail, postage prepaid, the documents
electronically filed with the Court on the following non CM/ECF participants as shown on the
following pages.
April 27, 2020                                            Respectfully Submitted,
                                                          Hingham Institution for Savings,
                                                          By its attorneys,
                                                          Gaughen, Gaughen, Lane & Hernando, LLP

                                                      ____/s/ Kevin W. Gaughen, Jr. ____
                                                      Kevin W. Gaughen, Jr. BBO #670458
                                                      528 Broad Street Weymouth, MA 02189
                                                      P (781) 335-0374
                                                      F (781) 340-6315
                                                      kevingaughenjr@gaughenlane.com
  Case 20-10324        Doc 79   Filed 04/27/20 Entered 04/27/20 11:27:21   Desc Main
                                  Document     Page 2 of 2



Mr. Barry W. Chapin
34 Fairfield Street, Unit 2
Boston, MA 02116

David G. Baker, Esq.
236 Huntington Avenue, Ste 317
Boston, MA 02115

Harold B. Murphy
Murphy & King, PC
One Beacon Street
Boston, MA 02108-3107

City of Boston
Treasurer/Collector of Taxes
1 City Hall Square
Boston, MA 02201-2004

David M. Ferris
325 Donald Lynch Blvd.
Suite 200
Marlboro, MA 02116

Internal Revenue Service
7940 Kentucky Drive
Stop 2850F
Florence, KY 41042

Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346

Mass Department of Revenue
Child Support Enforcement Division
100 Cambridge Street
Boston, MA 02114

Mass Department of Revenue
P.O. Box 7003
Boston, MA 02204

Mass Department of Revenue
Attn: Tax Lien Dept.
100 Cambridge Street
Boston, MA 02114
